Title: To George Washington from Major General William Heath, 15 July 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston 15th July 1778
          
          This moment Colonel Armand & a major Ottendroff called at my quarters, and
            being about to set out for the Army, the Major desires I would write your Excellency
            that he is exceeding sorry for leaving the service the last year, and wishes you would
            over look it; that he desires again to serve in the Army. He has made several
            applications to the Navy Board to serve in the navy; he is now requesting Colo. Armand
            to let him serve in his Corps if agreeable to you, and Colonel Armand informs me he
            should like him as a Major if your Excellency should approve of it, and has desired me
            to mention it; I know nothing of the Major’s abilities, or the reasons of his leaving
            the Army, both of which I apprehend are fully known to your Excellency. I have the honor
            to be With great respect Your Excellency’s Obedt Servant
          
            W. Heath
          
        